Exhibit Date: 15/02/2008 To: All Canadian Securities Regulatory Authorities Subject: STANTEC INC. N Y S E Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 14/03/2008 Record Date for Voting (if applicable) : 14/03/2008 Meeting Date : 01/05/2008 Meeting Location (if available) : Edmonton, AB Voting Security Details: Description CUSIP Number ISIN COMMON CLASS 85472N109 CA85472N1096 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for STANTEC INC
